Case 2:17-cv-13363-RHC-MKM ECF No. 17, PageID.1307 Filed 06/11/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


MARY ELAINE WHITE, # 500202,

                    Petitioner,

v.                                                    Case Number: 17-cv-13363

JEREMY HOWARD,

                    Respondent.


                                         JUDGMENT

      In accordance with the court’s “Opinion and Order Denying the Petition for

Habeas Corpus and Denying a Certificate of Appealibility,” dated June 11, 2021,

      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

Respondent Jeremy Howard and against Petitioner Mary Elaine White. Dated at Detroit,

Michigan, this 11th day of June, 2021.



                                                KINIKIA ESSIX
                                              CLERK OF THE COURT


                                               s/Lisa Wagner
                                          By: Lisa Wagner, Case Manager
                                              to Judge Robert H. Cleland
